Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 of the instant application are in condition for allowance based on board decision rendered on 02/25/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1, 10, and 16 are allowable over the prior art of record.
-- Claims 2-9 are allowable in view of their dependency from claim 1
-- Claims 11-15 are allowable in view of their dependency from claim 10
-- Claims 17-20 are allowable in view of their dependency from claim 16.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“retrieving, via the computer network, an identification photo of a user from a 
data store containing entries of user identifications and corresponding identification photos” and “determining, via facial recognition, whether the image file in the email contains at least a partial image of the user based on the retrieved identification photo of the user.”
The prior art of record, Suzuki discloses that the system analyzes a received 
picture to determine characteristics of a face contained within the picture, (Par. 0079); but neither paragraph 79 nor any other cited passage of Suzuki reasonably teaches or suggests comparing a photo of an email attachment to a photo of a user in a data store so as to “determine[e], via facial recognition, whether the image file in the email contains at least a partial image of the user based on the retrieved identification photo of the user,” as recited in independent claim 1, based on board decision , (see Page 8, 1st paragraph)

With respect to claim 10, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
	“apply facial recognition to determine whether the one or more image files individually contain at least a partial image of a person using the one or more facial landmarks of the person derived from the identification photo of the user”

The prior art of record, Suzuki discloses that the system analyzes a received 
picture to determine characteristics of a face contained within the picture, (Par. 0079); but neither paragraph 79 nor any other cited passage of Suzuki reasonably teaches or suggests, the above limitations of claim 10, as the claim 10 includes the disputed claim language, based on board decision, (see Pag 8, 2nd paragraph).

With respect to claim 16, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“applying facial recognition to determine whether the image file contains at least 
a partial image of the person using the one or more features of the person derived from the retrieved profile or identification photo of the person or the another image file previously identified as containing an image of the person”

The prior art of record, Suzuki discloses that the system analyzes a received 
picture to determine characteristics of a face contained within the picture, (Par. 0079); but neither paragraph 79 nor any other cited passage of Suzuki reasonably teaches or suggests, the above limitations of claim 16, as the claim 16 includes the disputed claim language, based on board decision, (see Pag 8, 2nd paragraph).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        05/11/2022